EXHIBIT 99.2 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule13D with respect to the Common Stock of Cactus Ventures, Inc., dated as of August 22, 2013, is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(f) under the Securities Exchange Act of 1934. Dated:August 23, 2013 MEMORIAL SLOAN-KETTERING CANCER CENTER By: /s/ John R. Gunn Name: John R. Gunn Title: Executive Vice President Dated:August 22, 2013 AHLB HOLDINGS, LLC, by MEMORIAL SLOAN-KETTERING CANCER CENTER, its sole member By: /s/ John R. Gunn Name: John R. Gunn Title: Executive Vice President Dated:August 22, 2013 ACTINIUM HOLDINGS LTD. By: /s/s Michael Sheffery Name: Michael Sheffery Title: President and Director
